DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 12/03/20.  Claims 1, 2, 4-18 are pending and have been examined on the merits.  Claim 3 has been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/3/20 has been entered.  
Withdrawn Rejections
The 103 rejections of claims 1, 2, 4-18 over Markosyan (US 2014/0066400) in view of Chaturvedula et al. “NMR Spectral Assignments and Hydrolysis Studies of Dulcosides A and B” International Journal of Chemistry vol. 3 No., 4 Dec 2011 have been withdrawn due to the amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected as indefinite because the claim recites terpenoid glycoside and then later recites terpenoid glycoside amongst the Markush grouping of flavoring ingredients that can be added.  It is not clear whether Applicants intended a different glycoside but the intention of the terpenoid glycoside in the Markush grouping is not clear.
Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 102)(a)(1) as being anticipated by Labbe et al. (US 2009/0162519).
Regarding Claim 16:  Labbe discloses food compositions containing terpenoids and their glycosides [claim 8].
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 16 has been considered regarding its disclosure of food or beverage comprising a terpenoid glycoside.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kishore et al. (WO 2011/153378) in view of Markosyan (US 2014/0030381) as evidenced by Kren “Glycoside v Aglycon: The Role of Glycosidic Residue in Biological Activity” Jan 2008 .
Regarding Claims 1 and 12: Kishore discloses using recombinant microorganisms to synthesize steviol or steviol glycoside [abstract; pg. 51, lines 15-31].  Kishore discloses that the source of the steviol can be plants, plant cells, or microorganisms [pg. 54, lines 27-31].  Kishore discloses the separation of the steviol glycoside from the recombinant microorganism [pg. 72].
Kishore does not disclose producing from the steviol glycoside, a water soluble alpha-glycosyl stevioside with at least one glucosyl residue; Kishore does not disclose further hydrolyzing the water soluble alpha-glycosyl stevioside.
Markosyan discloses producing glucosylated derivatives of steviol glycosides from steviol glycoside [0039; abstract].  Markosyan discloses producing α-glycosyl stevioside and then further hydrolyzing the produced α-glycosyl stevioside with beta-amylase, alpha-amylase or glucoamylase to reduce the number of residue chains [0053; 0054; abstract].  Kren teaches that glycosylation increases water solubility and that glycosides are water soluble [Introduction; pg. 2595;]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Kishore to include the steps of producing a water soluble alpha-glycosyl stevioside with at least one glucosyl residue and further hydrolyzing the water soluble alpha-glycosyl stevioside as in Markosyan since Markosyan discloses that the process removal of the of residues helps deliver a desired level of sweetness without sacrificing quality of flavor [0018-0020].
Regarding Claim 2: Kishore discloses as discussed above in claim 1.  Markosyan discloses purification methods via desalting, or decolorizing using activated carbon or membrane filtration [0055].  It would have been obvious to purify the terpenoid glycoside of modified Markosyan in order to obtain a more purified form of the finished product.
Regarding Claim 4:  Kishore as modified discloses as discussed above in claim 1.  Kishore discloses that the microorganisms produce an enzyme which is a biocatalyst [pg. 19].  
Regarding Claim 5:  Kishore as modified discloses as discussed above in claim 1.  Kishore discloses that the microorganisms produce an enzyme which is a biocatalyst [pg. 19].  
Regarding Claim 6: Kishore discloses as discussed above in claim 1.  Kishore discloses using recombinant microorganisms to synthesize steviol or steviol glycoside [abstract].  Kishore discloses that the modification can occur in a recombinant microorganism [pg. 3, lines 9-34]. 
Regarding Claim 7: Kishore discloses as discussed above in claim 1.  Kishore discloses using recombinant microorganisms to synthesize steviol or steviol glycoside [abstract].  Kishore discloses that the modification can occur outside of a recombinant microorganism in the medium [pg. 3, lines 9-34]. 
Regarding Claim 8: Kishore discloses as discussed above in claim 1. Kishore discloses using recombinant microorganisms to synthesize steviol or steviol glycoside [abstract].  Kishore discloses that the steviol glycoside can be excreted by the microorganism modification can occur outside of a recombinant microorganism in the medium [pg. 3, lines 9-34; pg. 4, 1-10].  Excretion is indicative of the steviol glycoside being on the surface of the recombinant microorganism. 
Regarding Claim 9: Kishore discloses as discussed above in claim 1.  Kishore discloses using recombinant microorganisms to synthesize steviol or steviol glycoside [abstract].    Kishore discloses that the modification can occur outside of a recombinant microorganism in the medium [pg. 3, lines 9-34].
Regarding Claims 10 and 11:  Kishore as modified discloses as discussed above in claim 1. 
Kishore does disclose wherein step (b) occurs by contacting a-glycosyl derivative of terpenoid glycoside with at least one biocatalyst (claim 10).

Markosyan an enzyme which is a biocatalyst [abstract].
It would have been obvious to one of ordinary skill in the art to modify the method of Kishore to include the step of hydrolyzing the α-glycosyl as in Markosyan in order to produce a terpenoid glycoside.
Regarding Claim 13:  Kishore as modified discloses as discussed above in claim 1.  Kishore does not disclose wherein the terpenoid glycoside is selected from the group consisting of Luo Han Guo extract, mogrol glycosides, mogrosides, mogroside I, mogroside II, mogroside II B, mogroside II E, mogroside III, mogroside III A2, mogroside IV, mogroside V, mogroside VI, neomogroside, grosmomoside I, siamenoside I, 7-oxo-mogroside II E, 11-oxo-mogroside Al, 11-deoxy-mogroside III, 11-oxomogroside IV A, 7-oxo-mogroside V, 11-oxo-mogroside V, as well as any other mogrol glycoside(s) found in Siraitia grosvenorii plant and mixtures thereof.
Markosyan discloses that steviol glycosides may be replaced by mogrosides, Luo Han Guo and other glycosides [0037].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Kishore to include the terpenoid glycosides that are mogrosides, Luo Han Guo and other glycosides of Markosyan in order to provide the Luo Han Guo and other glycosides and to produce additional natural sweeteners.
Regarding Claim 14:  Kishore discloses a steviol or steviol glycoside [abstract; pg. 51, lines 15-31].   Kishore discloses the inclusion as a food ingredient.  
Kishore does not disclose a flavoring ingredient containing at least of the Markush grouping flavors as recited.

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the terpenoid glycoside of Kishore in the flavor composition of modified Markosyan in order to increase the sweetening and flavoring power of the flavors.
Regarding Claim 15:  Kishore discloses a steviol or steviol glycoside [abstract; pg. 51, lines 15-31].  Kishore does not disclose an additional food ingredient containing at least of the Markush grouping flavors as recited.
Markosyan discloses food ingredients that include flavors, acidulants, organic and amino acids, coloring agents, bulking agents, modified starches, gums, texturizers, preservatives, antioxidants, emulsifiers, stabilizers, thickeners, gelling agents [0064]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the terpenoid glycoside of modified Kishore with the food ingredients of Markosyan in order to increase the sweetness of the compositions.
Regarding Claims 16 and 18:  Kishore discloses a steviol or steviol glycoside [abstract; pg. 51, lines 15-31]. Kishore discloses a food compositions and pharmaceuticals [pg. 53]. 
Regarding Claims 17:  Kishore discloses a steviol or steviol glycoside [abstract; pg. 51, lines 15-31].  Kishore discloses a food compositions and pharmaceuticals [pg. 53]. 
Kishore does not explicitly disclose cosmetics.
Markosyan discloses a cosmetic containing glycosylated glycosides [0079].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the terpenoid glycoside of modified Kishore in the cosmetic compositions of Markosyan in order to provide beneficial effects in the cosmetic.
Response to Arguments
The 103 rejections of claims 1, 2, 4-18 over Markosyan (US 2014/0066400) in view of Chaturvedula et al. “NMR Spectral Assignments and Hydrolysis Studies of Dulcosides A and B” International Journal of Chemistry vol. 3 No., 4 Dec 2011 have been withdrawn due to the amendments to the claims.
On page 2, Applicants argue that Markosyan does not disclose removing all of the glucosyl chains.
The Examiner notes that Applicants arguments are not commensurate with the scope of the claims because the claims only call for the removal of at least one α-glucosyl residue, not all of the residues as Applicants assert.
Regarding the 102 rejection of claim 16, the Applicants assert that Labbe does not disclose the process of claim 16 and therefore does not anticipate the claim.
The Examiner disagrees and notes that the claim is product by process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/            Primary Examiner, Art Unit 1793